UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                  )
RUTH MELANIE CASTRO, et al.,                      )
                                                  )
               Plaintiffs,                        )
                                                  )
       v.                                         )       Civil Action No. 21-282 (FYP)
                                                  )
TIERNO CARE HOME HEALTH                           )
AGENCY, INC., et al.,                             )
                                                  )
               Defendants.                        )
                                                  )

                                    MEMORANDUM OPINION

        Plaintiffs Ruth Castro and Carolina Sanchez, individually and on behalf of others

similarly situated, bring this action against defendants Tierno Care Home Health Agency, Inc.

(“Tierno Care”), J&S Health Care, LLC (“J&S”), Professional Healthcare Resources of

Washington DC, Inc. (“PHR”), Sonia Colbert, 1 and Jose Dolores Cruz Romero, 2 seeking unpaid

wages and lost overtime pay. See ECF No. 6 (Am. Compl.). The Amended Complaint alleges

violations of (1) the Federal Fair Labor Standards Act (“FLSA”); (2) the D.C. Minimum Wage

Act; and the (3) D.C. Wage Payment and Wage Collection Law. Id., ¶¶ 65–85. Before this

Court is Defendant PHR’s Motion to Dismiss Count I of the Amended Complaint; Plaintiffs’

Opposition; and Defendant’s Reply. 3 PHR argues that Plaintiffs fail to state a claim under the

FLSA because they fail to sufficiently allege that PHR is a joint employer with Tierno Care and




1
       Sonia Colbert owns and operates Tierno Care. See Am. Compl., ¶ 5.
2
       Jose Delores Cruz Romeo owns and operates J&S. See Am. Compl., ¶ 7.
3
       Defendants Tierno Care, J&S, Colbert, and Romero filed a joint answer to the Amended Complaint. See
ECF No. 13 (Ans. to Am. Compl.).
J&S. See ECF No. 8 at 4 (Def. Mot.). The Court has considered the papers and the relevant

law. For the following reasons, Defendant PHR’s Motion to Dismiss is denied.

                                           BACKGROUND

        Plaintiffs Ruth Castro and Carolina Sanchez both worked as home health care aides for

Tierno Care. See Am. Compl., ¶¶ 17–18. PHR contracted with Tierno Care to supply home

healthcare workers to its patients. Id., ¶ 19. Plaintiffs received their paychecks from both Tierno

Care and J&S. Id., ¶ 28. Both Ms. Castro and Ms. Sanchez regularly worked more than forty

hours per week. Id., ¶¶ 22–24. Plaintiffs allege that throughout their employment, Defendants

failed to pay them at 1.5 times their regular rate for their overtime hours, as required by law. Id.,

¶ 26.

        Plaintiffs allege that Tierno Care, J&S, and PHR are joint employers. Id., ¶ 40.

According to Plaintiffs, Tierno Care and J&S coordinated with PHR regarding patient care; PHR

managed Plaintiffs’ time sheets; and PHR closely monitored Plaintiffs’ work. Id. Plaintiffs also

note that they recorded their time and documented their care on official PHR paperwork. Id., ¶

20. It is further alleged that PHR exercised a high degree of control over Tierno Care and J&S

and controlled the way patients were cared for. Id., ¶ 43. Along with Tierno Care and J&S, PHR

allegedly had the power to hire, fire, and suspend Plaintiffs; to supervise Plaintiffs’ work duties;

to set and control Plaintiffs’ work schedule; to set and determine Plaintiffs’ rate and method of

pay; and to control day-to-day operations. Id., ¶ 44.

                                      LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), a complaint must “state a claim upon

which relief can be granted.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 552 (2007).

Although “detailed factual allegations” are not necessary to withstand a Rule 12(b)(6)



                                                  2
motion, id. at 555, “a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570).

       When considering a motion to dismiss, a court must construe a complaint liberally in the

plaintiff's favor, “treat[ing] the complaint’s factual allegations as true” and granting “plaintiff the

benefit of all inferences that can be derived from the facts alleged.” Sparrow v. United Air Lines,

Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000) (internal citations and quotation marks omitted); see

also Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). Although a plaintiff

may survive a Rule 12(b)(6) motion even if “‘recovery is very remote and unlikely,’” the facts

alleged in the complaint “must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555–56 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

                                             ANALYSIS

       Defendant PHR argues that Plaintiffs fail to allege that PHR is a joint employer under the

FLSA because they provide no factual support for their allegations. See Def. Mot. at 4–5. Under

the FLSA, “no employer shall employ any of his employees . . . for a workweek longer than forty

hours unless such employee receives compensation for his employment in excess of the hours

above specified at a rate not less than one and one-half times the regular rate[.]” See 29 U.S.C.

§ 207(a)(1). An employer “includes any person acting directly or indirectly in the interest of an

employer in relation to an employee[.]” Id. at § 203(d). The “FLSA contemplates the existence

of joint employer relationships”, where an employee is employed by multiple entities. See

Ivanov v. Sunset Pools Management Inc., 567 F. Supp. 2d 189, 194 (D.D.C. 2008). While the

D.C. Circuit has not specified a test for determining whether a joint employer relationship exists,

some factors that other circuits consider include: the nature and degree of control employers have



                                                   3
over their workers; the degree of supervision; the power to determine pay; and the right to hire,

fire or modify employment conditions. See Layton v. DHL Exp. (USA) Inc., 686 F.3d 1172,

1176–78 (11th Cir. 2012); see also Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 72 (2d. Cir.

2003) (listing six non-exclusive factors including the degree of supervision exercised); Salinas v.

Commercial Interiors, Inc., 848 F.3d 125, 141–42 (4th Cir. 2017) (developing a six-factor test

including whether employers have the power to direct, control, or supervise the workers).

       Here, Plaintiffs were paid by Tierno Care and J&S, but PHR contracted with Tierno Care

and J&S to secure Plaintiffs’ services for patients under PHR’s care. See Am. Compl., ¶¶ 19–28.

Plaintiffs allege that PHR “[h]ad the power to hire, fire, suspend, and otherwise discipline

Plaintiffs;” “[s]et and determined . . . Plaintiffs’ rate and method of pay;” and “[s]et and

controlled Plaintiffs’ work schedule[.]” Id., ¶ 44. Plaintiffs also contend that they “note their

time and document their care on official [PHR] Paperwork”, id., ¶ 20, and that PHR “manage[s]

Plaintiffs’ time sheets . . . and closely monitor[s] Plaintiffs’ work[.]” Id., ¶ 40. Defendant PHR

asserts that these allegations are insufficient because the original Complaint alleged these same

facts only against Tierno Care and J&S, and Plaintiffs provide no factual support for the addition

of PHR. See Def. Mot. at 5.

       The Court finds Harris v. Medical Transportation Management, Inc. highly instructive.

300 F. Supp. 3d 234 (D.D.C. 2018). There, the court considered a motion to dismiss from a non-

employer transportation company, which allegedly had only indirect authority over the

employees in question. Id. at 237–38. The plaintiffs in Harris worked as drivers for companies

that contracted with the defendant to provide transportation services. Id. at 238. Even though

the defendant was not their “direct” employer, plaintiffs contended that the defendant




                                                  4
transportation company was a joint employer because it allegedly had the authority to hire and

fire employees, control their daily responsibilities, and control the payment of wages. Id. at 238.

       In denying the motion to dismiss, the court in Harris reasoned that there was no need to

choose a specific test to determine joint-employer status at such an early phase in the litigation;

that the question is highly fact intensive; and that it should be very difficult to secure dismissal

before discovery. Id. at 243. The Court noted that an FLSA claim premised on joint

employment should only be dismissed “when the plaintiff fail[s] to allege any facts that would

support the inference that the defendant had any control over the employment relationship.” Id.

(alteration in original). Here, as in Harris, we are at an early phase of the litigation, and

Plaintiffs have alleged facts that would support a finding of a joint-employer relationship. See

generally Am. Compl. These allegations are more specific than Defendant admits, particularly

regarding the control over the hours worked and the work schedule. See id., ¶ 40. Thus, the

Court finds that Plaintiffs have alleged sufficient facts to survive a motion to dismiss.

                                          CONCLUSION

       For the foregoing reasons, the Court will deny Defendant PHR’s Motion to Dismiss Count

I of the Amended Complaint. A separate Order will issue this day.




                                               _________________________________
                                               Florence Y. Pan
                                               United States District Judge

Date: October 22, 2021




                                                  5